Exhibit 10.16 TexasAssociation of Realtors® AGREEMENT BETWEEN BROKERS FOR RESIDENTIAL LEASES USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF REALTORS® IS NOT AUTHORIZED. ®Texas Association of REALTORS® Inc. 2003 CONCERNING THE RESIDENTIAL LEASE OF THE PROPERTY AT 26, SPRING, TX 77380. SPRING, TX 77380 between T. D. COX HOMES, LLC (Landlord) and POWER 3 MEDICAL - HELEN PARK (Tenant). A. FEE: Listing Broker will pay Other Broker a fee equal to: x 50,000% of one full month’s rent that Tenant is obligated to pay under the above-referenced lease. o NA% of all rent that Tenant is obligated to pay under the primary term of the above-referenced lease. o NA. The fee under this Paragraph A is earned at the time the lease is binding on the parties to the lease and is payable promptly after Tenant pays the first full month’s rent, the prorated rent, and the security deposit. B. OTHER FEES: o Renewals: If the parties to the above-referenced lease renew the lease, Listing Broker will pay Other Broker an additional fee equal to: o (a) NA% of one full month’s rent that Tenant is obligated to pay under the renewal. o (b) NA% of all rent that Tenant is obligated to pay under the renewal term. o (c) NA. The fee under this Paragraph B(1) is earned when the renewal begins and is payable when Listing Broker receives Listing Broker’s fee for the renewal in accordance with a separate agreement between Landlord and Listing Broker. A “renewal” includes renewals, extensions, and new leases for the Property between the parties to the lease with terms greater than 30 days. This Paragraph B(1) does not apply to month-to-month renewals. x Sales: If Landlord agrees to sell the Property to Tenant during the term of the lease, including any renewal or extension, Listing Broker will pay Other Broker an additional fee equal to: o (a) 3,000% of the sales price. o (b). The fee under this Paragraph B(2) is earned when Landlord agrees to sell the Property to Tenant and is payable when Listing Broker receives Listing Broker’s fee for the sale in accordance with a separate agreement between Landlord and Listing Broker. “Sell” means to agree to sell, convey, or transfer a legal or equitable interest (excluding a lease) by written or oral agreement or option. VIRTUAL-REAL ESTATE REMAX THE WOODLANDS AND SPRING Other Broker License No. Listing Broker 0475259 License No. By /s/ STEPHEN DEMPSEY 5-27-10 By /s/ MIKE SEDER STEPHEN DEMPSEY Date MIKE SEDER 2, STE 200 25#501 Address Address THE WOODLANDS, TX 77380 SRPING, TX 77380 City, State, Zip City, State, Zip (713) 306-2732 (832) 592-1897 281-602-8820 (281) 362-9496 Phone Fax Phone Fax Submit IRS Form W-9 (see www.irs.gov) to Listing Broker for payment of fee. (TAR-2002) 10-14-03 Page 1 of 1 RE/MAX The Woodlands 2520 Research Forest Dr. The Woodlands, TX 77381 HRP Phone: 281.367.5089 Fax: Michael Seder LEASE Produced with ZipForm® by ZipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com TexasAssociation of Realtors® COMMERCIAL LEASE USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF REALTORS® IS NOT AUTHORIZED. ®TexasAssociation of REALTORS®, Inc. 2003 Table of Contents No. Paragraph Description Pg. No. Paragraph Description Pg. 1. Parties 2 Holdover 10 2. Leased Premises 2 Landlord’s Lien & Security Interest 10 3. Term 2 Assignment and Subletting 10 A. Term Relocation 11 B. Delay of Occupancy Subordination 11 4. Rent and Expenses 3 Estoppel Certificates 11 A. Base Monthly Rent Casualty Loss 11 B. First Full Month’s Rent Condemnation 12 C. Prorated Rent Attorney’s Fees 12 D. Additional Rent Representations 12 E. Place of Payment Brokers 12 F. Method of Payment Addenda 13 G. Late Charges Notices 13 H. Returned Checks Special Provisions 13 5. Security Deposit 4 Agreement of the Parties 14 6. Taxes 4 7. Utilities 4 ADDENDA & EXHIBITS (check all that apply) 8. Insurance 5 9. Use and Hours 5 x Exhibit ‘A’ Legal Compliance 6 o Exhibit Signs 6 x Commercial Lease Addendum for Broker’s Fee Access By Landlord 7 o Commercial Lease Expense Reimbursement Addendum Move-In Condition 7 o Commercial Lease Addendum for Extension Option Move-Out Condition 7 o Commercial Lease Addendum for Percentage Rent Maintenance and Repairs 7 x Commercial Lease Parking Addendum A. Cleaning o Commercial Landlord’s Rules and Regulations B. Conditions Caused by a Party o Commercial Lease Guaranty C. Repair & Maintenance Responsibility o Commercial Lease Right of First Refusal Addendum D. Repair Persons o Commercial Lease Addendum for Optional Space E. HVAC Service Contract o Commercial Leasehold Construction Addendum F. Common Areas o G. Notice of Repairs o H. Failure to Repair Alterations 9 Liens 9 Liability 9 Indemnity 9 Default 9 Abandonment, Interruption of Utilities, Removal of Property & Lockout 10 (TAR-2101) 5-26-06 Initialed for Identification by Tenant:HRP, , and Landlord: TDC, Page 1 of 14 RE/MAX The Woodlands 2520 Research Forest Dr. The Woodlands, TX 77381 Phone: 281.367.5089 Fax: Michael Seder LEASE Produced with ZipForm® by ZipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com TexasAssociation of Realtors® COMMERCIAL LEASE USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF REALTORS® IS NOT AUTHORIZED. ®Taxas Association of REALTORS®, Inc. 2003 1. PARTIES: The parties to this lease are: Tenant: POWER 3 MEDICAL - HELEN PARK ; and Landlord: T. D. COX HOMES LLC . 2. LEASED PREMISES: A. Landlord leases to Tenant thefollowing described real property, known asthe “leased premises,” along with all its improvements (Check only onebox): o Multiple-Tenant Property: Suite or Unit Number containing approximately square feet of rentable area in (project name) at (address) in (city), (county), Texas, which islegally described on attached Exhibit or as follows: . x Single-Tenant Property: The real property at: 26, SPRING, TX 77380 (address) in SPRING (city), MONTGOMERY (county), Texas, which is legally described on attached Exhibit or as follows: LOT55,SECTION #1 , OAK RIDGE NORTH . B. If Paragraph 2A(1) applies: “Property” means the building or complex in which the leased premises are located, inclusive of any common areas, drives, parking areas, and walks; and the parties agree that the rentable area of the leased premises may not equal the actual or useable area within theleased premises and mayinclude an allocation of common areas in the Property. 3. TERM: A. Term: The term of this lease is 24 months and 16 days, commencingon: JUNE 15, 2010 (Commencement Date) and ending on JUNE 30, 2012 (Expiration Date). (TAR-2101) 5-26-06 Initialed for Identification by Tenant: HRP, , and Landlord: TDC, Page 2 of 14 Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com LEASE 26, SPRING, TX 77380 Commercial Lease concerning: SPRING, TX 77380 B. Delay of Occupancy: If Tenant is unable to occupy the leased premises on the Commencement Date because of construction on the leased premises to be completed by Landlord that is not substantially complete or a prior tenant’s holding over of the leased premises, Landlord will not be liable to Tenant for such delay and this lease will remain enforceable. In the event of such a delay, the Commencement Date will automatically be extended to the date Tenant is able to occupy the Property and the Expiration Date will also be extended by a like number of days, so that the length of this lease remains unchanged. If Tenant is unable to occupy the leased premises after the 90th day after the Commencement Date because of construction on the leased premises to be completed by Landlord that is not substantially complete or a prior tenant’s holding over of the leased premises, Tenant may terminate this lease by giving written notice to Landlord before the leased premises become available to be occupied by Tenant and Landlord will refund to Tenant any amounts paid to Landlord by Tenant. This Paragraph 3B does not apply to any delay in occupancy caused by cleaning or repairs. C. Unless the parties agree otherwise, Tenant is responsible for obtaining a certificate of occupancy for the leased premises if required by a governmental body. 4. RENT AND EXPENSES: A. Base Monthly Rent: On or before the first day of each month during this lease, Tenant will pay Landlord base monthly rent as described on attached Exhibit 2500.00 or as follows: from JUNE 15, 2010 to JUNE 30, 2010 : $ : from JULY 1, 2010 to JULY 31, 2010 : $ : from AUGUST 1, 2010 to AUGUST 31, 2010 : $ : from SEPTEMBER 1, 2010 to SEPTEMBER 30, 2010 : $ : from ETC to ETC : $ ETC . B. First Full Month’s Rent: The first full base monthly rent is due on or beforeJUNE 15, 2010 C. Prorated Rent: If the Commencement Date is on a day other than the first day of a month, Tenant will pay Landlord as prorated rent, an amount equal to the base monthly rent multiplied by the following fraction: the number of days from the Commencement Date to the first day of the following month divided by the number of days in the month in which this lease commences. The prorated rent is due on or before the Commencement Date. D. Additional Rent: In addition to the base monthly rent and prorated rent. Tenant will pay Landlord all other amounts, as provided by the attached (Check all that apply.): o (1) Commercial Expense Reimbursement Addendum o (2) Commercial Percentage Rent Addendum o (3) Commercial Parking. Addendum o All amounts payable under the applicable addenda are deemed to be “rent” for the purposes of this lease. E. Place of Payment: Tenant will remit all amounts due Landlord under this lease to the following person at the place stated or to such other person or place as Landlord may later designate in writing: Name: T D COX HOMES, LLC Address: SPRING, TX 77380 F. Method of Payment: Tenant must pay all rent timely without demand, deduction, or offset, except as permitted by law or this lease. If Tenant fails to timely pay any amounts due under this lease or if any check of Tenant is returned to Landlord by the institution on which it was drawn, Landlord after providing written notice to Tenant may require Tenant to pay subsequent amounts that become due under this lease in certified funds. This paragraph does not limit Landlord from seeking other remedies under this lease for Tenant’s failure to make timely payments with good funds. (TAR-2101) 5-26-06 Initialed for Identification by Tenant: HRP, , and Landlord: TDC, Page 3 of 14 Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com LEASE 26, SPRING, TX 77380 Commercial Lease concerning: SPRING, TX 77380 G. Late Charges: If Landlord does not actually receive a rent payment at the designated place of payment within 5 days after the date it is due, Tenant will pay Landlord a late charge equal to 5% of the amount due. In this paragraph, the mailbox is not the agent for receipt for Landlord. The late charge is a cost associated with the collection of rent and Landlord’s acceptance of a late charge doss not waive Landlord’s right to exercise remedies under Paragraph 20. H. Returned Checks: Tenant will pay $ 25.00(not to exceed $25) for each check Tenant tenders to Landlord which is returned by the institution on which it is drawn for any reason, plus any late charges until Landlord receives payment. 5. SECURITY DEPOSIT: A. Upon execution ofthis lease, Tenant will pay $2,500.00to Landlord as a security deposit. B. Landlord may apply the security deposit toany amounts owed by Tenant under this lease. If Landlord applies any part of the security deposit during any time this lease is in effect to amounts owed by Tenant, Tenant must, within 10 days after receipt of notice from Landlord, restore the security deposit to the amount stated. C. Within 60 days after Tenant surrenders the leased premises and provides Landlord written notice of Tenant’s forwarding address, Landlord will refund the security deposit less any amounts applied toward amounts owed by Tenant or other charges authorized by this lease. 6. TAXES: Unless otherwise agreed by the parties. Landlord will pay all real property ad valorem taxes assessed against the leased premises. 7. UTILITIES: A. The party designated below will pay for the following utility charges to the leased premises and any connection charges for the utilities, (check all that apply.) N/A Landlord Tenant Water o o x Sewer o o x Electric o o x Gas o o x Telephone o o x Trash o o x Cable o o x VACANT PORTION OF LOT-LAWN MAINT. o x o All other utilities o o x B. The party responsible for the charges under Paragraph 7A will pay the charges directly to the utility service provider. The responsible party may select the utility service provider except that if Tenant selects the provider, any access or alterations to the Property or leased premises necessary for the utilities may be made only with Landlord’s prior consent, which Landlord will not unreasonably withhold. If Landlord incurs any liability for utility or connection charges for which Tenant is responsible to pay and Landlord pays such amount, Tenant will immediately upon written notice from Landlord reimburse Landlord such amount. (TAR-2101)5-26-06 Initialed for Identification by Tenant: HRP, , and Landlord: TDC, Page 4 of 14 Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com LEASE 26, SPRING, TX 77380 Commercial Lease concerning: SPRING, TX 77380 C. Notice: Tenant should determine if all necessary utilities are available to the leased premises and are adequate for Tenant’s intended use. D. After-Hours HVAC Charges: “HVAC services” means heating, ventilating, and air conditioning of the leased premises, (check one box only.) x Landlord is obligated to provide the HVAC services to the leased premises only during the Property’s operating hours specified under Paragraph 9C. o Landlord will provide the HVAC services to the leased premises during the operating hours specified under Paragraph 9C for no additional charge and will, at Tenant’s request, provide HVAC services to the leased premises during other hours for an additional charge of $ per hour. Tenant will pay Landlord the charges under this paragraph immediately upon receipt of Landlord’s Invoice. Hourly charges are charged on a half-hour basis. Any partial hour will be rounded up to the next half hour. Tenant will comply with Landlord’s procedures to make a request to provide the additional HVAC services under this paragraph. o Tenant will pay for the HVAC services under this lease. 8. INSURANCE: A. During all times this lease is in effect, Tenant must, at Tenant’s expense, maintain in full force and effect from an insurer authorized to operate in Taxes: public liability Insurance in an amount not less than $1,000,000.00 on an occurrence basis naming Landlord as an additional Insured; and personal property damage Insurance for Tanant’s business operations and contents on the leased premises in an amount sufficient to replace such contents after a casualty loss. B. Before the Commencement Date, Tenant must provide Landlord with a copy of insurance certificates evidencing the required coverage. If the insurance coverage is renewed or changes in any manner or degree at any time this lease is in effect, Tenant must, not later than 10 days after the renewal or change, provide Landlord a copy of an insurance certificate evidencing the renewal or change. C. If Tenant fails to maintain the required Insurance in full force and effect at all times this lease is in effect, Landlord may: purchase insurance that will provide Landlord the same coverage as the required insurance and Tenant must immediately reimburse Landlord for such expense; or exercise Landlord’s remedies under Paragraph 20. D. Unless the parties agree otherwise, Landlord will maintain in full force and effect insurance for: (1) fire and extended coverage in an amount to cover the reasonable replacement cost of the Improvements of the Property; and (2) any public liability insurance in an amount that Landlord determines reasonable and appropriate. E. If there is an increase in Landlord’s insurance premiums for the leased premises or Property or its contents that is caused by Tenant, Tenant’s use of the leased premises, or any improvements made by or for Tenant, Tenant will, for each year this lease isin effect, pay Landlord the increase immediately after Landlord notifies Tenant of the increase. Any charge to Tenant under this Paragraph 8E will be equal to the actual amount of the increase in Landlord’s insurance premium. 9.
